
	
		I
		111th CONGRESS
		2d Session
		S. 736
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 19, 2010
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To provide for improvements in the Federal
		  hiring process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Hiring Process Improvement Act
			 of 2010.
		2.DefinitionIn this Act, the term
			 agency—
			(1)means an Executive agency as defined under
			 section 105 of title 5, United States Code; and
			(2)shall not include the Government
			 Accountability Office.
			3.Strategic Workforce Plan
			(a)In general
				(1)Development of planNot later than 180 days after the date of
			 enactment of this Act and in every subsequent year, the head of each agency, in
			 consultation with the Office of Personnel Management and the Office of
			 Management and Budget, shall develop a strategic workforce plan as part of the
			 agency performance plan required under section 1115 of title 31, United States
			 Code, to include—
					(A)hiring projections, including occupation
			 and grade level;
					(B)long-term and short-term strategic human
			 capital planning to address critical skills deficiencies;
					(C)recruitment strategies to attract highly
			 qualified candidates from diverse backgrounds;
					(D)streamlining the hiring process to conform
			 with the provisions in this Act; and
					(E)a specific analysis of the contractor
			 workforce, whether the balance between work being performed by the Federal
			 workforce and the contractor workforce should be adjusted, and the capacity of
			 the agency to manage employees who are not Federal employees and are doing the
			 work of the Government.
					(2)Inclusion in performance planSection 1115(a) of title 31, United States
			 Code, is amended—
					(A)in paragraph (5), by striking
			 and after the semicolon;
					(B)in paragraph (6), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(7)include the strategic workforce plan
				developed under section 3 of the Federal Hiring Process Improvement Act of
				2010.
							.
					(b)Hiring projectionsAgencies shall make hiring projections made
			 under strategic workforce plans available to the public, including on agency
			 websites.
			(c)Submission to the Office of Personnel
			 ManagementEach agency
			 strategic workforce plan shall be submitted to the Office of Personnel
			 Management.
			(d)Governmentwide strategic workforce
			 planBased on the agency
			 plans submitted under subsection (a), the Office of Personnel Management
			 shall—
				(1)develop a governmentwide strategic
			 workforce plan updated at least annually to include the contents described
			 under subsection (a)(1) on a governmentwide basis; and
				(2)make such plan available to the President,
			 Congress, and the public.
				4.Federal Job Announcements
			(a)Targeted AnnouncementsIn consultation with the Chief Human
			 Capital Officers Council, the head of each agency shall—
				(1)take steps necessary to target highly
			 qualified applicant pools with diverse backgrounds before posting job
			 announcements;
				(2)clearly and prominently post job
			 announcements in strategic locations convenient to, and accessible by, such
			 targeted applicant pools;
				(3)seek to develop relationships with targeted
			 and diverse applicant pools to develop regular pipelines for high-quality
			 applicants; and
				(4)post job announcements for a reasonable
			 period of time.
				(b)Public notice requirementsThe requirements of subsection (a) shall
			 not supersede public notice requirements.
			(c)Plain writing requirement
				(1)DefinitionIn this subsection, the term plain
			 writing means writing that the intended audience can readily understand
			 and use because that writing is clear, concise, well-organized, and follows
			 other best practices of plain writing.
				(2)RequirementNot later than 180 days after the date of
			 enactment of this Act, all job announcements for Federal positions shall be in
			 plain writing in accordance with guidance provided by the Office of Management
			 and Budget.
				(d)Contact InformationJob announcements shall include contact
			 information for applicants to seek further information.
			5.Application process and notification
			 requirements
			(a)Application processNot later than 180 days after the date of
			 enactment of this Act and in consultation with the Office of Personnel
			 Management and the Office of Management and Budget, the head of each agency
			 shall develop processes to—
				(1)ensure that job announcements are open for
			 a reasonable period of time as determined by the head of the agency to allow
			 applicants from diverse backgrounds time to submit an application;
				(2)review and revise the hiring process of the
			 agency to create a streamlined and timely system for hiring decisions;
				(3)allow applicants to submit a cover letter,
			 resume, and answers to brief questions, such as questions relating to United
			 States citizenship and veterans status, to complete an application;
				(4)allow applicants to submit application
			 materials in a variety of formats, including word processing documents and
			 portable document format;
				(5)not require any applicant to provide a
			 Social Security number or any other personal identifying information
			 unnecessary for the initial review of an applicant for a position;
				(6)not require lengthy writing requirements
			 such as knowledge, skills, and ability essays as part of an initial
			 application;
				(7)not require the submission of additional
			 material in support of an application, such as educational transcript, proof of
			 veterans status, and professional certifications, unless necessary to complete
			 the hiring process;
				(8)provide for a valid, job-related assessment
			 process to help identify the best candidates for the position to be filled and
			 which does not place an unreasonable burden upon applicants;
				(9)ensure that applicants are given a
			 reasonable amount of time after the closing date of the job announcement to
			 provide additional necessary information; and
				(10)include the hiring manager in all parts of
			 the hiring process, including—
					(A)targeted recruitment;
					(B)drafting the job announcement;
					(C)review of the initial applications;
					(D)interviewing the applicants; and
					(E)the final decisionmaking process.
					(b)Notification requirements
				(1)In generalIn consultation with the Chief Human
			 Capital Officers Council, the head of each agency shall develop mechanisms
			 under which each applicant for a Federal job vacancy shall receive timely
			 notification of the status of each application or provide the applicant the
			 ability to check on the status of each application.
				(2)Contents of notificationA notification to an applicant under this
			 subsection shall include—
					(A)notice of receipt of an application not
			 later than 5 business days after the application was received by the employing
			 agency;
					(B)an explanation of the hiring process and an
			 estimated timeline of the next actions in the process;
					(C)notice of the qualification and status of
			 an applicant after all applications for the applicable position have been
			 initially reviewed and ranked;
					(D)notice of the qualifications and status of
			 the applicant after all interviews for the applicable position are
			 completed;
					(E)for all applicants selected for an
			 interview, notice of the ongoing process if selected, including the process for
			 any needed security clearance or suitability review, not later than the date of
			 the interview; and
					(F)notice to nonaccepted applicants that the
			 applicable position is not open not later than 10 business days after the date
			 on which—
						(i)the selected candidate has accepted an
			 offer of employment; or
						(ii)the job announcement has been
			 cancelled.
						6.Applicant inventory
			(a)In generalSection 3330 of title 5, United States
			 Code, is amended—
				(1)by redesignating subsections (e) and (f) as
			 subsections (f) and (g), respectively; and
				(2)by inserting after subsection (d) the
			 following:
					
						(e)(1)The Office of Personnel Management shall
				establish and keep current a comprehensive inventory of individuals seeking
				employment in the Federal Government.
							(2)The inventory under this subsection
				shall—
								(A)be
				made available to agencies for use in filling vacancies;
								(B)contain information voluntarily provided by
				applicants for employment, including—
									(i)the resume and contact information provided
				by the applicant; and
									(ii)any other information which the Office
				considers appropriate;
									(C)retain information for no longer than 1
				calendar year;
								(D)not include information relating to—
									(i)the application of the applicant for a
				specific vacancy announcement; or
									(ii)any other information relating to vacancy
				announcements; and
									(E)shall provide for a mechanism to
				allow—
									(i)applicants to update resume,
				qualifications, and contact information; and
									(ii)agency officials to search information in
				the inventory by agency and job
				classification.
									.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 180 days after the date of enactment of this
			 Act.
			7.TrainingNot later than 120 days after the date of
			 enactment of this Act—
			(1)in consultation with the Chief Human
			 Capital Officers Council, the Office of Personnel Management shall develop and
			 notify agencies of a training program for human resources professionals to
			 implement the requirements of this Act; and
			(2)each agency shall develop and submit to the
			 Office of Personnel Management a plan to implement the training program.
			8.Reduction in the length of the hiring
			 process
			(a)Agency plansIn consultation with the Office of
			 Management and Budget, the head of each agency shall develop a plan to reduce
			 the length of the hiring process, which shall include an analysis of the
			 current hiring process performed in accordance with standards established by
			 the Office of Personnel Management.
			(b)RequirementsTo the extent practical, the plan shall
			 require that each agency fill identified vacancies not later than an average of
			 80 calendar days after the date of identification of the vacancy.
			(c)ReportsEach agency shall submit an annual report
			 to Congress on the average period of time required to fill each job, and
			 whether such jobs are cancelled or reopened.
			9.Measures of Federal hiring
			 effectiveness
			(a)In generalEach agency shall measure and collect
			 information on indicators of hiring effectiveness with respect to the following
			 :
				(1)Recruiting and hiring
					(A)Ability to reach and recruit highly
			 qualified talent from diverse talent pools.
					(B)Use and impact of each hiring authority and
			 flexibility to recruit most qualified applicants, including the use of student
			 internships and scholarship programs as a talent pool for permanent
			 hires.
					(C)Use and impact of special hiring
			 authorities and flexibilities to recruit diverse candidates, including veteran,
			 minority, and disabled candidates.
					(D)The age, educational level, and source of
			 applicants.
					(E)Length of time between the time a position
			 is advertised and the time a first offer of employment is made.
					(F)Length of time between the time a first
			 offer of employment for a position is made and the time a new hire starts in
			 that position.
					(G)Number of internal and external applicants
			 for Federal positions.
					(H)Number of positions filled compared to the
			 specific number in the annual workforce plan of the agency, with specific
			 reference to mission-critical occupations or areas of critical shortage
			 deficiencies.
					(I)Number of offers accepted compared to the
			 number of offers made for permanent positions.
					(2)Hiring manager assessment
					(A)Manager satisfaction with the quality of
			 the applicants interviewed and new hires.
					(B)Manager satisfaction with the match between
			 the skills of newly hired individuals and the needs of the agency.
					(C)Manager satisfaction with the hiring
			 process and hiring outcomes.
					(D)Mission-critical deficiencies closed by new
			 hires and the connection between mission-critical deficiencies and annual
			 agency performance.
					(E)Manager satisfaction with the length of
			 time to fill a position.
					(3)Applicant AssessmentApplicant satisfaction with the hiring
			 process (including clarity of job announcement, reasons for withdrawal of any
			 application, user-friendliness of the application process, communication
			 regarding status of application, and timeliness of hiring decision).
				(4)New hire assessment
					(A)New hire satisfaction with the hiring
			 process (including clarity of job announcement, user-friendliness of the
			 application process, communication regarding status of application, and
			 timeliness of hiring decision).
					(B)Satisfaction with the onboarding experience
			 (including timeliness of onboarding after the hiring decision, welcoming and
			 orientation processes, and being provided with timely and useful new employee
			 information and assistance).
					(C)New hire attrition.
					(D)Investment in training and development for
			 employees during their first year of employment.
					(E)Other indicators and measures as required
			 by the Office of Personnel Management.
					(b)Reports
				(1)In generalEach agency shall submit on an annual basis
			 and in accordance with regulations prescribed under subsection (c) the
			 information collected under subsection (a) to the Office of Personnel
			 Management.
				(2)Availability of recruiting and hiring
			 informationEach year the
			 Office of Personnel Management shall provide the information submitted under
			 paragraph (1) in a consistent format to allow for a comparison of hiring
			 effectiveness and experience across demographic groups and agencies to—
					(A)Congress before that information is made
			 publicly available; and
					(B)the public on the website of the Office not
			 later than 90 days after the submission of the information under paragraph
			 (1).
					(c)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe regulations directing the methodology, timing, and reporting of the
			 data described in subsection (a).
			10.Regulations
			(a)In generalExcept as provided under section 9(c), not
			 later than 120 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall prescribe regulations as necessary to
			 carry out this Act.
			(b)ConsultationThe Director of the Office of Personnel
			 Management shall consult the Chief Human Capital Officers Council in the
			 development of regulations under this section.
			
	
		
			Passed the Senate
			 May 18, 2010.
			Nancy Erickson,
			Secretary
		
	
